DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  TiO2 and CaCO3 should be TiO2 and CaCO3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 35-36, 41, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation less than 5000 ppm, and the claim also recites 3000 ppm…or 100 ppm which is the narrower statement of the range/limitation.  Claim 35 recites the broad recitation greater than 20%, and the claim also recites 30%, 40%, or 50% which is the narrower statement of the range/limitation.  Claim 36 recites the broad recitation greater than 60%, and the claim also recites 70%, or 80% which is the narrower statement of the range/limitation.  Claim 41 recites the broad recitation less than 5000 ppm, and the claim also recites 3000 ppm…or 100 ppm which is the narrower statement of the range/limitation. Claim 45 recites the broad recitation greater than 20%, and the claim also recites 30%, 40%, or 50% which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 12-13, and 45-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadasivan (US 2013/0296461), when taken with Rhamnolipid Biosurfactant, U.S. Environmental Protection Agency, 3/23/04.
Regarding claims 1, 6 and 12-13:  Sadasivan (US ‘461) discloses aqueous coating compositions [abstract], wherein Example 8 [Ex. 8; 0285-0288; Table 12] prepares a latex paint formulation containing 250 ppm Zonix 8.5% rhamnolipid (RL) biosurfactant and 25 ppm MIT (methyl isothiazolinone [0220]) [Ex. 8; 0285-0288; Table 12].  Sadasivan (US ‘461) discloses the latex paint contains an all-acrylic latex polymer, titanium dioxide and water [Ex. 7; 0258-284; Table 8].
Rhamnolipid Biosurfactant provides evidence for Zonix 8.5% containing 3.34% R1 (decanoic acid, 3-[(6-deoxy-α-L-mannopyranosyl)oxy]-,1-(carboxymethyl) octyl ester) and 5.16% R2 (decanoic acid, 3-[[6-deoxy-2-O-(6-deoxy-α-L-mannopyranosyl)-α-L-mannopyranosyl]oxy]-,1- (carboxymethyl) octyl ester) {39% R1 and 61% R2} [§ III.A.1.a].
Regarding claims 45-46:  Sadasivan (US ‘461) discloses the basic claimed composition [as set forth above with respect to claim 1].
The claimed effects and physical properties, i.e. the effective amount of the mono- rhamnolipid reduces the necessary biocide concentration in the coating composition in an amount greater than 20%, 30%, 40% or 50% as compared to an analogous composition that lacks the biosurfactant [instant claim 45]; the effective amount of the mono- rhamnolipid reduces the necessary biocide concentration in the coating composition in an amount greater than 60% as compared to an analogous composition that lacks the biosurfactant [instant claim 46], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim(s) 15-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadasivan (US 2013/0296461), when taken with Rhamnolipid Biosurfactant, U.S. Environmental Protection Agency, 3/23/04.
Regarding claims 15-17:  Sadasivan (US ‘461) discloses methods of preparing aqueous coating compositions [abstract], wherein rhamnolipid biosurfactant is used as an emulsifier during an emulsion polymerization reaction to make a latex polymer [0080-0082].  Sadasivan (US ‘461) discloses a monomer pre-emulsion is prepared comprising the biosurfactant, monomers and water [0090].  An initiator solution is prepared and the monomer pre-emulsion and initiator solution is added to a reactor over a period of time to cause polymerization of the monomers to produce the latex polymer [0091].  
Rhamnolipid Biosurfactant provides evidence for Zonix 8.5% containing 3.34% R1 (decanoic acid, 3-[(6-deoxy-α-L-mannopyranosyl)oxy]-,1-(carboxymethyl) octyl ester) and 5.16% R2 (decanoic acid, 3-[[6-deoxy-2-O-(6-deoxy-α-L-mannopyranosyl)-α-L-mannopyranosyl]oxy]-,1- (carboxymethyl) octyl ester) {39% R1 and 61% R2} [§ III.A.1.a].
Regarding claims 18-19:  Sadasivan (US ‘461) discloses the latex paint contains the latex polymer and titanium dioxide  [Ex. 7; 0258-284; Table 8]. 
Regarding claims 20-22:  Sadasivan (US ‘461) discloses typical monomers include methyl methacrylate, butyl acrylate and methacrylic acid [0105].
Regarding claims 23 and 29 :  Sadasivan (US ‘461) discloses the typical emulsion polymerizing comprises the following sequential steps: a) forming a stable aqueous pre-emulsion from a monomer and the biosurfactant, b) forming said reaction mixture comprising the pre-emulsion, an initiator, and water c) introducing the reaction mixture into a reactor and adding from 1 to 10% by weight of said pre-emulsion into said reaction mixture, and d) heating said reaction mixture obtained at the end of step c) to a temperature of between 40 oC to 90 oC to generate a seed formed of latex particles in dispersion in the water [0093-0100].  Sadasivan (US ‘461) discloses typical monomers include methyl methacrylate, butyl acrylate and methacrylic acid [0104-0105], and can contain styrene, alpha-methyl styrene, vinyl chloride, acrylonitrile, methacrylonitrile, ureido methacrylate, vinyl acetate, vinyl esters of branched tertiary monocarboxylic acids, itaconic acid, crotonic acid, maleic acid, fumaric acid, ethylene, and/or C4-C8 conjugated dienes [0104, 0108].
Regarding claim 24:  Sadasivan (US ‘461) discloses typical initiators include ammonium persulfate (APS), hydrogen peroxide, sodium, potassium or ammonium peroxydisulfate, dibenzoyl peroxide, lauryl peroxide, ditertiary butyl peroxide, 2,2'-azobisisobutyronitrile, t-butyl hydroperoxide, and benzoyl peroxide [0083].
Regarding claim 25:  Sadasivan (US ‘461) discloses the pre-emulsion is made of 0.001 to 10% by weight of the biosurfactant with respect to the total weight of aqueous pre-emulsion [claim 18].
Regarding claim 26:  Sadasivan (US ‘461) discloses 0.5 to 10 parts by weight biosurfactant emulsifier blend per 100 parts by weight monomer, wherein the blend contains at least one anionic or nonionic surfactant [0087].  
Regarding claim 27:  Sadasivan (US ‘461) discloses at least 5 wt% biosurfactant (rhamnolipid) in the emulsifier blend [0087].
Regarding claim 28:  Sadasivan (US ‘461) discloses adding MIT (methyl isothiazolinone [0220]) to a latex paint {i.e. added after emulsion polymerization} [Ex. 8; 0285-0288; Table 12].  

Claim(s) 30-31, 33-36, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadasivan (US 2013/0296461), when taken with Rhamnolipid Biosurfactant, U.S. Environmental Protection Agency, 3/23/04.
Regarding claims 30-31, 33-34, and 41 :  Sadasivan (US ‘461) discloses methods of preparing aqueous coating compositions [abstract], wherein Example 8 [Ex. 8; 0285-0288; Table 12] prepares a latex paint formulation containing 250 ppm Zonix 8.5% rhamnolipid (RL) biosurfactant and 25 ppm MIT (methyl isothiazolinone [0220]) [Ex. 8; 0285-0288; Table 12].  Sadasivan (US ‘461) discloses the latex paint contains an all-acrylic latex polymer, titanium dioxide, nonionic urethane rheology modifier, and water [Ex. 7; 0258-284; Table 8]. 
Rhamnolipid Biosurfactant provides evidence for Zonix 8.5% containing 3.34% R1 (decanoic acid, 3-[(6-deoxy-α-L-mannopyranosyl)oxy]-,1-(carboxymethyl) octyl ester) and 5.16% R2 (decanoic acid, 3-[[6-deoxy-2-O-(6-deoxy-α-L-mannopyranosyl)-α-L-mannopyranosyl]oxy]-,1- (carboxymethyl) octyl ester) {39% R1 and 61% R2} [§ III.A.1.a].
Regarding claims 35-36:  Sadasivan (US ‘461) discloses the basic claimed method [as set forth above with respect to claim 30].
The claimed effects and physical properties, i.e. the effective amount of the mono- rhamnolipid reduces the necessary biocide concentration in the coating composition in an amount greater than 20%, 30%, 40% or 50% as compared to an analogous composition that lacks the biosurfactant [instant claim 35]; the effective amount of the mono- rhamnolipid reduces the necessary biocide concentration in the coating composition in an amount greater than 60% as compared to an analogous composition that lacks the biosurfactant [instant claim 36], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadasivan (US 2013/0296461) as applied to claim 1 above.
Regarding claims 2-4:  Sadasivan (US ‘461) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Sadasivan (US ‘461) discloses mixtures of mono-rhamnolipid and di-rhamnolipid [0149; 0155].
Sadasivan (US ‘461) does not specifically disclose a 90:10 to 99:1 wt% ratio of mono-rhamnolipid to di-rhamnolipid [instant claim 2]; a 85:15 to 99.5:0.5 wt% ratio of mono-rhamnolipid to di-rhamnolipid [instant claim 3]; a 80:20 to 99.9:0.1 wt% ratio of mono-rhamnolipid to di-rhamnolipid [instant claim 4].  However, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claim 5:  Sadasivan (US ‘461) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Sadasivan (US ‘461) discloses a mixtures of mono-rhamnolipid and di-rhamnolipid [0149; 0155].
Sadasivan (US ‘461) does not specifically disclose a 50:50 wt% ratio of mono-rhamnolipid to di-rhamnolipid.  When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)) [MPEP 2143].
Regarding claims 7-11:  Sadasivan (US ‘461) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Sadasivan (US ‘461) discloses the rhamnolipid (RL) biosurfactant is present in an amount of less than 10000 ppm, for example 50-1000 ppm [0033, 0036, 0170, 0173], and typically 5-500 ppm [0200].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadasivan (US 2013/0296461) as applied to claim 13 above.
Regarding claim 14:  Sadasivan (US ‘461) discloses the basic claimed composition [as set forth above with respect to claim 13]; wherein the latex polymer can be prepared from latex monomers such as acrylonitrile [0165-0168].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Claim(s) 32, 37-40 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadasivan (US 2013/0296461) as applied to claim 30 above.
Regarding claim 32:  Sadasivan (US ‘461) discloses the basic claimed method [as set forth above with respect to claim 30]; wherein the latex polymer can be prepared from latex monomers such as acrylonitrile [0165-0168].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claims 37-39:  Sadasivan (US ‘461) discloses the basic claimed method [as set forth above with respect to claim 30]; wherein Sadasivan (US ‘461) discloses mixtures of mono-rhamnolipid and di-rhamnolipid [0149; 0155].
Sadasivan (US ‘461) does not specifically disclose a 90:10 to 99:1 wt% ratio of mono-rhamnolipid to di-rhamnolipid [instant claim 37]; a 85:15 to 99.5:0.5 wt% ratio of mono-rhamnolipid to di-rhamnolipid [instant claim 38]; a 80:20 to 99.9:0.1 wt% ratio of mono-rhamnolipid to di-rhamnolipid [instant claim 39].  However, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claim 40:  Sadasivan (US ‘461) discloses the basic claimed method [as set forth above with respect to claim 30]; wherein Sadasivan (US ‘461) discloses mixtures of mono-rhamnolipid and di-rhamnolipid [0149; 0155].
Sadasivan (US ‘461) does not specifically disclose a 50:50 wt% ratio of mono-rhamnolipid to di-rhamnolipid.  When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference." (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)) [MPEP 2143].
Regarding claims 42-44:  Sadasivan (US ‘461) discloses the basic claimed method [as set forth above with respect to claim 30]; wherein Sadasivan (US ‘461) discloses the rhamnolipid (RL) biosurfactant is present in an amount of less than 10000 ppm, for example 50-1000 ppm [0033, 0036, 0170, 0173], and typically 5-500 ppm [0200].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767